Exhibit 10(j)

 

FORM OF FULL VALUE SHARE AWARD AGREEMENT
(DIRECTORS)

 

THIS AGREEMENT, made and entered into as of the Award Date by and between DeVry
Inc., a Delaware corporation (“DeVry”), and the Participant.

 

WHEREAS, DeVry maintains the DeVry Inc. Incentive Plan of 2005 (the “Plan”); and

 

WHEREAS, the Participant is a member of the board of directors of DeVry or one
of its subsidiaries (a “Director”) who is entitled to receive an award of Stock
Units (this award is referred to as “Full Value Shares” in this Agreement
because it represents the Participant’s ability to receive actual shares of
Common Stock of DeVry as the Full Value Share award vests).

 

NOW, THEREFORE, DeVry and the Participant hereby agree as follows:

 

1.                  Agreement.  This Agreement evidences the award to the
Participant of the number of Full Value Shares relating to the Common Stock of
DeVry as set forth above.  A Full Value Share is the right to receive a
distribution of a share of Common Stock for each Full Value Share as described
in Section 5 of the Agreement.  The Agreement and Full Value Share award shall
be subject to the following terms and conditions and the provisions of the Plan,
which are hereby incorporated by reference.  A copy of the Plan may be obtained
by the Participant from the office of the Secretary of DeVry or from the stock
administrator’s website.

 

2.                  Full Value Share Account.  DeVry shall maintain an account
(the “Account”) on its books in the name of the Participant which shall reflect
the number of Full Value Shares awarded to the Participant and not
vested.  Until the Full Value Shares vest, they are not actual shares of Common
Stock, but represent the right to receive shares of Common Stock upon vesting.

 

3.                  Dividend Equivalents.  Upon the payment of any dividends on
Common Stock occurring while any portion of the Participant’s Full Value Share
award is outstanding, DeVry shall promptly pay to the Participant an amount in
cash equal to the dividends that the Participant would have received had the
Participant been the actual owner of the number of shares of Common Stock
represented by the Full Value Shares in the Participant’s Account on that date.

 

4.                  Vesting. 

 

(a)                The Participant shall become vested in his or her Full Value
Share award in accordance with the Vesting Schedule set forth above. 

 

(b)               If the Participant ceases to be a Director prior to the
completion of the Vesting Schedule due to death or disability, the Full Value
Share award shall become fully vested on such date.  For this purpose
“disability” means the Participant is determined to be totally disabled by the
Social Security Administration.

 

(c)                Notwithstanding the foregoing, the Participant shall forfeit
any unvested portion of the Full Value Share award if the Participant ceases to
be a Director due to gross misconduct. For purposes of this Agreement, gross
misconduct shall mean (i) the Participant commits a felony or other crime
involving moral turpitude or commits any other act or omission involving
misappropriation, dishonesty, fraud, illegal drug use or breach of fiduciary
duty, (ii) the Participant’s gross negligence or willful misconduct with respect
to the performance of the Participant’s duties as a Director, or (iii) the
Participant commits a material violation of the DeVry Code of Business Conduct
and Ethics.

 



157

 

 

5.                  Settlement of Award.  If and when a Participant becomes
vested in his or her Full Value Share award in accordance with Section 4, DeVry
shall distribute to him or her, or his or her personal representative,
beneficiary or estate, as applicable, a number of shares of Common Stock equal
to the number of vested Full Value Shares.  Such shares shall be delivered
within 30 days following the date of vesting. 

 

6.                  Withholding Taxes.  The Participant shall pay to DeVry an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements arising in connection with the vesting of the Full Value Share
award prior to the delivery of any shares subject to such Full Value Share
award.  Payment of such taxes may be made by one or more of the following
methods:  (a) in cash, (b) in cash received from a broker-dealer to whom the
Participant has submitted irrevocable instructions to deliver the amount of
withholding tax to DeVry from the proceeds of the sale of shares subject to the
Full Value Share award, (c) by directing DeVry to withhold a number of shares
otherwise issuable pursuant to the Full Value Share award with a fair market
value equal to the tax required to be withheld, or (d) by delivery (including
attestation) to DeVry of other Common Stock owned by the Participant that is
acceptable to DeVry, valued at its fair market value on the date of payment.

 

7.                  Change in Control.  In the event of a Change in Control of
DeVry (as defined in the Plan), the Participant shall become immediately vested
in his or her Full Value Share award, and theCompensation Committee of DeVry’s
Board of Directors (the “Committee”) shall have the sole discretion to take
appropriate actions with respect to the Full Value Share award, including (a) to
cause such Full Value Share award to be settled in shares of Common Stock as
described in Section 5 above, which shares shall be subject to the terms of the
Change in Control event in the same manner as the other shares of outstanding
Common Stock, or (b) to provide for the mandatory purchase of the Full Value
Share award for an amount of cash equal to the then Fair Market Value of the
Common Stock, multiplied by the number of Full Value Shares subject to the Full
Value Share award.

 

8.                  Rights as Stockholder.  The Participant shall not be
entitled to any of the rights of a stockholder of DeVry with respect to the Full
Value Share award, including the right to vote and to receive dividends and
other distributions, until and to the extent the Full Value Share award vests
and is settled in shares of Common Stock.

 

9.                  Share Delivery.  Delivery of any shares in connection with
settlement of the Full Value Share award will be by book-entry credit to an
account in the Participant’s name established by DeVry with DeVry’s transfer
agent, or upon written request from the Participant (or his or her personal
representative, beneficiary or estate, as the case may be), in certificates in
the name of the Participant (or his or her personal representative, beneficiary
or estate). 

 



158

 

 

10.              Award Not Transferable.  The Full Value Share award may not be
transferred other than by will or the applicable laws of descent or distribution
or pursuant to a qualified domestic relations order.  The Full Value Share award
shall not otherwise be assigned, transferred, or pledged for any purpose
whatsoever and is not subject, in whole or in part, to attachment, execution or
levy of any kind.  Any attempted assignment, transfer, pledge, or encumbrance of
the Full Value Share award, other than in accordance with its terms, shall be
void and of no effect.

 

11.              Beneficiary Designation.  The Participant may, from time to
time, name any beneficiary or beneficiaries to whom distribution of the shares
of Common Stock subject to the vested portion of the Full Value Share award is
to be made, in the event of his or her death.  Each such designation will revoke
all prior designations, shall be in a form prescribed by the Committee, and will
be effective only when filed by the Participant with the Committee during his or
her lifetime.  In the absence of any such designation, or if all beneficiaries
predecease the Participant, then the Participant’s beneficiary shall be his or
her estate.

 

12.              Administration.  The Full Value Share award shall be
administered in accordance with such regulations as the Committee shall from
time to time adopt.

 

13.              Governing Law.  This Agreement, and the Full Value Share award,
shall be construed, administered and governed in all respects under and by the
laws of the State of Delaware.

 

14.              Acceptance of Agreement by Participant.  The Participant’s
receipt of the Full Value Share award is conditioned upon the acceptance of this
Agreement by the Participant no later than 60 days after the Award Date set
forth above or, if later, 30 days after the Participant receives this
Agreement.  Upon execution of the Agreement, the Participant and DeVry signify
their agreement with the terms and conditions of this Agreement.

 



159

 

 

 

 

